Citation Nr: 0208573	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  98-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for headaches.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 until 
February 1951.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1998 
rating decision of the Winston-Salem, North Carolina Regional 
Office (RO) which declined to reopen the claims of service 
connection for headaches, hypertension and a back disorder.

This case was remanded by a decision of the Board dated in 
March 2000.  Further development having been accomplished, 
the case has been returned to the Board for appropriate 
disposition.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
fair decisions on the merits of the claims has been 
accomplished.

2.  By a decision entered in February 1959, the RO denied 
claims of service connection for hypertension and headaches.  
That decision was not appealed.

3.  By a decision entered in October 1980, the RO denied a 
claim of service connection for a back disorder.  That 
decision was not appealed.

4.  The RO declined to reopen the claims for hypertension, 
headaches and a back disorder in October 1987 and June 1990; 
those determinations were not appealed and are final.

5.  Evidence received since the October 1987 and June 1990 
denials of service connection for hypertension and for 
headaches and a back disorder, respectively, is cumulative, 
does not bear directly and substantially upon the specific 
matters under consideration, and is not so significant that 
it must be considered to fairly decide the merits of the 
veteran's claims for service connection for headaches, 
hypertension and a back disorder.


CONCLUSIONS OF LAW

1.  The RO's October 1987 and June 1990 decisions denying the 
veteran's claims of service connection for hypertension and 
for headaches and a back disorder, respectively, are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The additional evidence associated with the claims file 
since the RO's October 1987 and June 1990 denials of the 
claims is not new and material, and the requirements to 
reopen the veteran's claims have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen claims of entitlement to service 
connection for headaches and hypertension which the RO 
initially denied in a rating decision dated in February 1959 
and were not appealed.  The appellant also requests that a 
claim of service connection for a back disorder be reopened, 
first denied in a letter to him dated in October 1980, which 
was also not appealed.  In October 1980, the RO also denied 
the issues of service connection for headaches and 
hypertension on the basis that new and material evidence had 
not been received to reopen the claims.  The RO declined to 
reopen all of the claims by letter dated in October 1987, and 
again in June 1990 as to the claims for headache and back 
disorders.  The Board thus finds that the October 1987 
decision denying service connection for hypertension, and the 
June 1990 determination as to the claims for headaches and a 
back disorder are the last final decisions regarding these 
issues.  38 C.F.R. § 20.1103 (2001).  The appellant most 
recently attempted to reopen his claims for service 
connection for headaches, hypertension and a back disorder 
with the receipt of a letter dated in March 1998.

VA's Duty to Assist the Veteran

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  It is also noted that 
there are new provisions concerning new and material 
evidence.  These matters, however, are for application only 
for claims filed on or after August 29, 2001, and are not 
pertinent to the instant case.  See 66 Fed. Reg. 45, 620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).

The Board notes that as evidenced by the October 1998 
statement of the case, the Board's March 2000 remand, and the 
February 2002 supplemental statement of the case, the veteran 
and his representative have been furnished the pertinent laws 
and regulations governing the claims and the reasons for the 
denial.  The Board thus finds that they have been given 
notice of the information and evidence needed to substantiate 
the claims, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of May and 
July 1998, and July 2001) have been afforded opportunities to 
submit such information and evidence.  The Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a May 2001 
letter, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, but what the evidence he had to show to establish 
entitlement for service connection, what medical and other 
evidence the RO had obtained, and what information or 
evidence the veteran could provide in support of the claim.  
Therefore, the duty to notify has been met. 

The Board concludes that all necessary development has been 
accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims, to include 
obtaining VA outpatient clinical records dated between 1972 
and 2001, requesting medical records from the treating 
physician or providers whom the veteran had identified and 
provided signed authorization, and arranging for the veteran 
to undergo VA examinations between May 2000 and February 
2001.  Significantly, neither the veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Under these 
circumstances, the Board finds that adjudication of the 
claims on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2001).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a cardiovascular disorder becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001) ; 38 C.F.R. §§ 3.307, 3.309 (2001).

Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Under pertinent law and VA regulations, as interpreted by the 
Court of Appeals for Veterans Claims (Court), VA may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Pursuant to 
38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision- makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, if the newly presented evidence is not "new," the claim 
to reopen must fail and no further analysis of the evidence 
is required.  If new evidence is received, it must be 
"material" in the sense that when considered by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  If not, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the claim is reopened and evaluated on the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (in this case, the RO's October 
1987 and June 1990 denials of the claims) in determining 
whether a claim must be reopened.  See Evans v. Brown, 9 Vet. 
App. 273, 282-3 (1996).  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Factual Background

The evidence which was of record when the RO considered the 
veteran's claims of service connection for hypertension and 
headaches in February 1959 consisted of service medical 
records which showed that the veteran began to have 
complaints which included lightheadedness, blacking out, 
claustrophobia and reported hypertension from the first day 
of his military service.  Subsequent history was elicited to 
the effect that he had had such symptomatology since the age 
of 14.  Blood pressure readings were obtained on many 
occasions throughout service and were essentially within 
normal limits except for a single reading in November 1950 of 
160/88.  Comprehensive cardiovascular work-up which revealed 
no heart-related disability.  The appellant was subsequently 
discharged from service within six months of entry on account 
of what were felt to be somatic symptoms referable to an 
inadequate personality, and a conversion reaction with 
manifestations of headaches, and dizziness, which were 
determined to have pre-existed active duty.  He was afforded 
a VA examination in January 1959 whereupon diagnoses of 
hypertension and headaches were rendered.  The veteran was 
also afforded a psychiatric evaluation in January 1959 
whereupon the examiner noted that there were numerous 
complaints that shifted from one system of the body organs to 
the other, and on the whole, added up to "some 
hypochondriacal preoccupation with his bodily processes."  
It was felt that the appellant's history was consistent with 
a lifelong personality inadequacy and that his military 
experience did not make it worse than what it was previously.  
Following examination, diagnoses of personality disorder, 
personality trait disturbance, and emotionally unstable 
personality were rendered.

The RO denied service connection for hypertension and 
headaches by rating action in February 1959 on the basis that 
hypertension was not shown in service and indicated that the 
complaint of headaches in service were of a somatic nature, 
pre-existed service and were not aggravated thereby.  
Although notified of the denial of the claim by letter later 
in February 1959, the veteran did not initiate an appeal of 
this decision.  He sought to reopen the claim of service 
connection for headaches which was denied by rating decision 
and letter dated in August 1976.

An original claim for service connection for a back disorder 
was initially considered by the RO in October 1980.  The 
evidence then of record in this regard consisted of service 
medical records that indicated no treatment for a back 
disorder.  The postservice record reflects that upon VA 
examination in January 1959, no back complaints of symptoms 
were reported and no disability of this nature was found.  
The RO denied service connection for a back disorder by 
letter dated in October 1980 on the basis that no such 
disability was demonstrated by the evidence of record.  The 
veteran was notified of this decision by letter dated that 
same month, but did not initiate an appeal of this denial.

The veteran attempted to reopen his claims for service 
connection for the disabilities at issue on several 
subsequent occasions.  Received in support of the claims in 
September 1987 was a VA hospital discharge summary indicating 
that he was treated between April and May 1987 for 
disabilities which included hypertension and lumbar spine 
pain.  The RO declined to reopen the claims of service 
connection for high blood pressure, a back condition and 
headaches in a rating decision and letter dated in October 
1987.  The RO subsequently declined to reopen the claims for 
service connection for headaches and back pain in a rating 
decision dated in June 1990, and by correspondence to him 
dated in July 1990.  As the veteran did not initiate an 
appeal of the October 1987 and June 1990 decisions within one 
year of notification, those determinations are final as to 
the evidence then of record, and are not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§  20.302, 20.1103 (2001).  The October 1987 decision 
denying service connection for hypertension, and the June 
1990 determination as to the claims of service connection for 
headaches and a back disorder are the last final decisions 
regarding these issues.  38 C.F.R. § 20.1103 (2001).  Thus, 
adjudication of the claims on appeal involves discussion and 
application of the laws and regulations governing finality 
and attempts to reopen the previously denied claims.

The additional evidence associated with the claims file since 
the RO's October 1987 denial of the claim for hypertension, 
and the June 1990 denial of the claims for headaches and a 
back disorder consists of extensive VA outpatient records 
dating from February 1972 through December 2001 showing 
treatment for numerous complaints and disorders, to include 
continuing work-up for headaches, back symptomatology and 
hypertension.  Additionally, the veteran was afforded several 
VA examinations by and on behalf of the VA for compensation 
and pension purposes between May 2000 and February 2001, the 
reports of which are of record.  Various statements have also 
been advanced by the veteran and his representative on the 
appellant's behalf.

On VA examination in May 2000, the examiner noted that the 
veteran's medical records had been received and were reviewed 
prior to the evaluation.  The appellant was reported to have 
stated that he did not recall any specific injury with 
respect to his back, but indicated that he had fallen off a 
truck while in the military.  He said that he was not sure if 
this had caused the pain or if started after that, but that 
he had not sought any medical advice after the incident.  He 
also related that he had also been having headaches roughly 
since that time.  The appellant was afforded a comprehensive 
examination of the lumbar spine which revealed no evidence of 
painful motion, muscle spasm, weakness, tenderness or 
neurological deficit.  Range of motion was full.  An X-ray of 
the lumbar spine was interpreted as normal.  Following 
examination, diagnoses of low back syndrome and cephalgia 
were rendered.  With respect to the back, the examiner 
referred to inconsistent pain findings and normal 
radiological studies, and opined that based on the review of 
the medical records and the examination findings, the 
reported back pain in service and the current back problem 
was one and same and were a continuation of his mental 
disorder.  It was also the examiner's opinion that the 
veteran had cephalgia, and that his current headaches and the 
ones in service were one and the same, the etiology of which 
were a mental disorder.  The examiner further commented that 
it was not felt that further investigation with CAT scan, or 
magnetic resonance of the brain was warranted as his 
complaints had been going on for decades, and that there had 
been little obvious adverse effect on his health. 

In an addendum to the May 2000 medical report dated in 
November 2000, R. W. Weinstein, M.D. of the Crystal River 
Psychiatric Group noted that results of psychological testing 
had been reviewed, and the case had been discussed with the 
psychologist who thought that the veteran's psychiatric 
diagnosis was malingering.  It was Dr. Weinstein's opinion 
that whether the diagnosis was malingering or borderline 
personality disorder, there was no question but that the 
veteran had some type of character disorder, that it was not 
service-connected, and that his back complaints and headaches 
were due to a mental condition. 

The veteran underwent a VA examination in February 2001 with 
respect to hypertension.  A comprehensive cardiac evaluation 
was performed which disclosed no abnormality except for an 
incomplete right bundle branch block.  It was noted that he 
had been prescribed medication for hypertension.  No opinion 
was rendered in this regard.  

Analysis

In short, the evidence of record previously showed that the 
veteran was discharged from service on the basis of for pre-
existing psychiatric disability and/or a personality disorder 
which were felt to be manifested by somatic complaints that 
included headaches and reported hypertension.  The record 
reflects, however, that an elevated diastolic blood pressure 
reading was not shown in service denoting essential 
hypertension, and that there was but a single instance of a 
elevated systolic reading.  There was no clinical evidence of 
hypertension within one year of service discharge or for many 
years thereafter.  No disorder of the lumbosacral spine was 
shown in service or for many years thereafter.  Moreover, 
current headaches and back disability are related to a pre-
existing psychiatric disability and/or a character disorder.  
Thus, the additional evidence presented in support of the 
claims to reopen essentially reflect the same conclusions 
reached in service and thereafter, and do not reflect any 
bases for outcomes which differ from prior determinations. 

The Board therefore finds that while the documentary evidence 
associated with the claims file since the prior final denials 
is "new" in the sense that it was not previously of record, 
none of it is "material" for purposes of reopening the 
claims.  As such, this evidence is simply not probative of 
the questions of whether the veteran now has headaches, 
hypertension and a back disorder of service onset.  
Consequently, this evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered to 
fairly decide the merits of the claims.

Additionally, the Board finds that none of the veteran's 
contentions, nor any statement advanced on his behalf provide 
a sufficient basis to reopen the claims.  The bases for the 
veteran's prior claims were that he currently suffers from 
disabilities of service onset which were incurred in service.  
However, such assertions in this regard are merely cumulative 
of statements previously considered in connection with the 
previous claims, and cannot, by definition, be "new."  

Under these circumstances, the Board must conclude that none 
of the evidence associated with the claims file since the 
October 1987 rating decision denying service connection for 
hypertension and the June 1990 determination which denied 
service connection for headache and back disorders, when 
viewed either alone or in light of the evidence previously of 
record, tends to indicate that the veteran incurred those 
disabilities in service.  It is also therefore found that 
none of the evidence added to the claims file since October 
1987 and May 1990 constitutes new and material evidence 
sufficient to reopen the claims for service connection for 
headaches, hypertension and a back disorder. 

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been submitted to reopen 
the claims of service connection for headaches, hypertension 
and a back disorder.  The appeal is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

